Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2: 
The headrest position adjusting device of claim 1, wherein, the rotation  axis of the first link, the second link and the third link are aligned perpendicular to each other.
Claim 11:
The headrest position adjusting device of claim 1, wherein, upon operation of the first motor, the first link rotates in the second and third directions about a lower end portion of the first link and the headrest frame rotates in the second and third directions therewith so that an angle to which a headrest is tilted in the second and third directions is adjusted, the second and third directions being coplanar.
Claim 12:
12. The headrest position adjusting device of claim 1, wherein, upon operation of the second motor, the second link rotates in the third direction about a rear end portion of the second link and the headrest frame rotates in the first and third directions with the second link so that an angle to which a headrest is tilted in the first and third directions is adjusted, the first and third directions being coplanar.
The following is an examiner’s statement of reasons for allowance: No other prior art references in the record whether taken alone or in combination can disclose a second motor mounted to the first link; a second link connected to the second motor in a second direction to be rotatable to a predetermined second angle with respect to a rotation axis of the second motor; a third motor mounted to the second link; a third link connected to the third motor in a third direction to be rotatable with respect to a rotation axis of the third motor; and a headrest frame connected to the third link and mounted in a headrest pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SYED A ISLAM/               Primary Examiner, Art Unit 3636